DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment date 11//24/2021 has been entered. Claims 1-2 & 13 has been amended. Claims 11-24 have been previously withdrawn. No new claim has been added. No claim has been cancelled. Claims 1-20 are pending in the application.

Response to Arguments
Applicant’s arguments dated 11/24/2021 has been acknowledged but are moot since a new ground of rejections are made over Choi et al (over US patent 10748971 for double patenting) in view of new secondary reference Suh US 2007/0267973 A1 (see rejections below) and none of the arguments apply to the combination. Amendments overcome 112(b) rejection of claim 2 & 13 as set forth in previous office action. Accordingly 112(b) rejections of claims 2, 13-14 are hereby withdrawn.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claim 1-2, 13-14 & 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US patent 10748971 and further in view of Suh et al. 

Pertaining to claim 1, all of the limitations of claim 1 are found in claim 1 of ‘971 except “the encapsulating layer comprising one or more inorganic thin layers and one or more organic thin layers But Suh discloses, 
The encapsulation layer 300 of the organic light-light emitting display device may be formed on the cathode electrode 230, and may include at least one inorganic layer 320 and at least one organic layer 310 to provide sufficient protection to the cathode electrode 230 from moisture and oxygen.
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify Choi such that the encapsulating layer comprising at least one inorganic layer and at least one organic layer, according to disclosing of Suh above, in order to provide sufficient protection to the cathode electrode from moisture and oxygen, as taught by Suh. 

Pertaining to claim 2, all of the limitations of claim 2 are found in claim 13 of ‘971
Pertaining to claim 13, all of the limitations of claim 13 are found in claim 4 of ‘971
Pertaining to claim 14, all of the limitations of claim 14 are found in claim 5 of ‘971
Pertaining to claim 20, all of the limitations of claim 20 are found in claim 11 of ‘97199
Pertaining to claim 21, all of the limitations of claim 21 are found in claim 12 of ‘971


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5 & 13   are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US2013/0106747 A1) in view of Suh (US 2007/0267973 A1).

Regarding claim 1, CHOI discloses,


    PNG
    media_image1.png
    724
    649
    media_image1.png
    Greyscale

 

    PNG
    media_image2.png
    573
    667
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    676
    861
    media_image3.png
    Greyscale


A display apparatus (Figs. 3-4 as annotated above) comprising:2 
a base substrate (including 200 & 100, Fig. 4) including a display region (DA as marked by A-B-C-D in Fig. 3 above) and a non-display region (region outside display region DA i.e. outside of boundary A-B-C-D, Fig. 3) adjacent to the 3 display region; 
a circuit layer (gate driver and data driver circuitry for the display panel DP in FIG. 4; see para [0054]) disposed on the base substrate (100);0 
a protruding member (second routing wires RRA1-RRA5 as “protruding member” since they protrude from display region DA) disposed on the base substrate in the non-display region (200):
(140, FIG. 4, pertinent to 14, Fig. 2, para [0011]) disposed on the base substrate in the display region (100);6
an encapsulating layer (180, FIG. 4, pertinent to 18, Fig. 2, para [011]) disposed on the light-emitting element layer ………. and the encapsulating layer comprising one or more organic thin layers (180/18 is organic layer, para [0011]); and7 
a touch sensing unit (TSP, FIG. 4) disposed on the encapsulating layer and comprising a touch electrode (TX, FIG. 3) 0and a wiring part (comprising TJ1-TJ5 & RJ1-RJ5, Fig. 3) connected to the touch electrode;
0wherein:0 the wiring part comprises, when viewed in a plan view: 
a first wiring part (A-B-C-D as marked in Fig. 8 above) which does not overlap the protruding member (From Fig. 8 above A-B-C-D does not overlap the protruding member RA1-RA5 as defined above) and having a 13 first wiring width (W1, Fig. 8); 
a second wiring part (E-F-G-H as marked in Fig. 8 above) overlapping the protruding member and having a second 0 wiring width (width of E-F-G-H in direction X annotated as D2 in Fig. 8 above); and
a third wiring part  (I-J-K-L as marked in Fig. 8 above) disposed between the first and second wiring parts ( I-J-K-L is disposed between A-B-C-D and E-F-G-H), and at least portion of the third wiring part has a third wiring width (W2)  less than the first and second wiring widths (W2< W1 and W2 < D2);
0 the first to third wiring widths are widths in a direction (X direction) perpendicular to an extending 19direction (Y direction) of the wiring part;
But Choi does not explicitly disclose, the encapsulating layer comprising one or more 8 inorganic thin layers.
But Suh discloses, 

It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify Choi such that the encapsulating layer 180 formed on cathode electrode 160 includes at least one inorganic layer 320 and at least one organic layer, according to disclosing of Suh above, in order to provide sufficient protection to the cathode electrode 160 from moisture and oxygen, as taught by Suh. 

Regarding claim 2, CHOI & Suh teach the display apparatus of claim 1 and further discloses, wherein the third wiring part overlaps around the edge of the protruding member (as seen in Fig. 8 above I-J-K-L overlaps around edge of protruding member i.e., top edge M-N of second routing wires RRA1-RRA5).

Regarding claim 3, CHOI & Suh teach the display apparatus of claim 1 and further discloses, wherein the third wiring part has a notch (notch formed at angle I-J-E) 2defined at least one sides of the third wiring part.

Regarding claim 5, Choi & Suh discloses the display apparatus of claim 1 and further discloses, wherein the encapsulation layer is disposed on the 2protruding member (see Fig. 4 above, 180 disposed on 200 and see Fig. 3, 200 disposed on RA1-RA5, hence 180 disposed on RA1-RA5).

Regarding claim 13, Choi & Suh discloses the display apparatus of claim 1 and further disclose,


    PNG
    media_image4.png
    676
    950
    media_image4.png
    Greyscale

wherein the third wiring part (considering third wiring part comprising portion I-J-K-L, O-P-Q-R & U-V-S-T as annotated in Fig. 8 above) comprises: 2a first sub wiring part (U-V-S-T) having a wiring width less than the first wiring width (width of U-V-S-T is less than W1 as seen in Fig. 8 below); 3a second sub wiring part  (I-J-K-L) disposed between the first wiring part (A-B-C-D)  and the first sub wiring 4part (U-V-S-T); 
and 5a third sub wiring part (O-P-Q-R) disposed between the second wiring part (E-F-G-H) and the first sub wiring part (U-V-S-T) ; 
and 62 the first sub wiring part (U-V-S-T) overlaps around the edge of the protruding member (considering “edge” as lower edge WX of the protruding member as annotated in Fig. 8 above, U-V-S-T overlaps edge WX).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. in view of Suh and further in view of  Fujikawa ( US 2014/0146257 A1).

Regarding claim 20, Choi & Suh discloses the display apparatus of claim 1 and further disclose, iwherein the wiring part comprises: 2a first metal layer; 3a second metal layer disposed on the first metal layer; and 4contact holes electrically connecting the first and second metal layers.  
But Fujikawa teaches, the wiring part (19, FIG. 2, para [0066]) comprises:2 a first metal layer (14b);34 a second metal layer (16b) disposed on the first metal layer (14b); and0 contact holes (15c) disposed between the first and second metal layers0
It would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to form CHOI & Suh’s wiring part such that the wiring part comprises: 2a first metal layer; 3a second metal layer disposed on the first metal layer; and 4contact holes electrically connecting the first and second metal layers, according to teaching of Fujikawa above ,0since it has been held that choosing from a finite number of identified, predictable solutions such as wiring layer comprising two layers separated by insulating layer connected through a contact hole as taught by Fujikawa, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).






  
Allowable Subject Matter

Claims 4, 6-12, 14-19, 21 are objected to and would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and further filing terminal disclosure to overcome double patenting rejection.

With respect to claim 4, 6, 8, 10, 12, 14, 15 and 21, the prior art of record does not appear to teach, suggest, or provide motivation for combination to following limitation: 
Wherein at least a portion of the notch has a 2width less than the first and second wiring widths (Claim 4).
Wherein the protruding member is not 2electrically connected to the circuit layer and the touch sensing unit (Claim 6).
Wherein the touch sensing unit comprises: 2a first conductive layer on the encapsulating layer; a first insulation layer on the first conductive layer; and 61 a second conductive layer on the first insulation layer (Claim 8).
Wherein the encapsulation layer comprises: 2a lower inorganic thin layer adjacent to the light-emitting element layer; and 3an upper inorganic thin layer direct below the touch sensing unit (Claim 10)
Wherein the at least one of inorganic thin layers 2includes at least one of a silicon nitride, a silicon oxynitride, and silicon oxide (Claim 12).
Wherein: 2a wiring width of the second sub wiring part is increased in a direction toward the first 3wiring part; and 4a wiring width of the third sub wiring part is increased in a direction toward the second 5wiring part (Claim 14)
nd the second protruding member is spaced apart from the first protruding 5member(Claim 15)
Wherein the contact holes do not overlap the third wiring part (Claim 21)

Claim 7 is objected to as being dependent on claim 6.
Claim 9 is objected to as being dependent on claim 8.
Claim 11 is objected to as being dependent on claim 10.
Claims 16-19 are objected to being dependent on claim 15.


                                                                                                                                                                                            

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (517) 270-0494.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Arizona).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                        
/SHAHED AHMED/Primary Examiner, Art Unit 2813